Execution Version
 
SHARE ESCROW AGREEMENT
 
SHARE ESCROW AGREEMENT, dated as of March 2 2010 (this “Agreement”), by and
among La Cortez Energy, Inc., a Nevada corporation (the “Company”), Avante
Petroleum S.A., a Luxembourg corporation (the “Depositor”), and Robert Jan Jozef
Lijdsman, civil law notary in Amsterdam, the Netherlands, as escrow agent (the
“Escrow Agent”).
 
WHEREAS, the Company and the Depositor have entered into a Stock Purchase
Agreement of even date herewith (the “SPA”), pursuant to which the Company
agrees to acquire all of the issued and outstanding shares of Avante Colombia
S.à.r.l., a Luxembourg limited liability company, and a wholly owned subsidiary
of the Depositor, in exchange for shares of common stock, par value $0.001 per
share (“Company Common Stock”), of the Company;
 
WHEREAS, the SPA provides that an escrow account will be established to secure
certain indemnification obligations of the Depositor set forth in the SPA; and
 
WHEREAS, the parties hereto desire to establish the terms and conditions
pursuant to which such escrow account will be established and maintained.
 
NOW, THEREFORE, the parties hereto hereby agree as follows:
 
1.           Consent of Depositor.  The Depositor has, either by virtue of its
approval of the SPA, or through the execution of an instrument to such effect,
consented to:  (a) the establishment of this escrow to secure the Depositor’s
indemnification obligations set forth in the SPA in the manner set forth herein
and (b) all of the other terms, conditions and limitations in this Agreement.
 
2.           Escrow and Indemnification.
 
(a)           Escrow of Shares.  Simultaneously with the execution of this
Agreement, the Company shall deposit with the Escrow Agent certificates
representing an aggregate of 1,500,000 shares of Company Common Stock, as
determined pursuant to Section 2.3(a) of the SPA, issued in the name of the
Depositor.  The Escrow Agent hereby acknowledges receipt of such stock
certificates.  The shares deposited with the Escrow Agent pursuant to the first
sentence of this Section 2(a) are referred to herein as the “Escrow
Shares.”  The Escrow Shares shall be held as a trust fund and shall not be
subject to any lien, attachment, trustee process or any other judicial process
of any creditor of any party hereto.  The Escrow Agent agrees to hold the Escrow
Shares in an escrow account (the “Escrow Account”), subject to the terms and
conditions of this Agreement.
 
(b)           Indemnification.  The Depositor has agreed in Section 10.2 of the
SPA to indemnify and hold harmless the Company from and against certain
Environmental Losses (as defined in Section 10.2 of the SPA), among other
things.  The Escrow Shares shall be security for such indemnity obligations of
the Depositor, subject to the limitations, and in the manner provided, in this
Agreement and the SPA.
 
(c)           Dividends, Etc.  Any securities distributed in respect of or in
exchange for any of the Escrow Shares, whether by way of stock dividends, stock
splits or otherwise, shall be issued in the name of the Escrow Agent or its
nominee and shall be delivered to the Escrow Agent, who shall hold such
securities in the Escrow Account.  Such securities shall be considered Escrow
Shares for purposes hereof.  Any cash dividends or property (other than
securities) distributed in respect of the Escrow Shares shall promptly be
distributed by the Escrow Agent to the Depositor in accordance with
Section 3(c).
 
 
 

--------------------------------------------------------------------------------

 
 
(d)           Voting of Shares.  The Depositor shall have the right to receive
notices of meetings and other communications to shareholders generally, and
shall have the right to exercise any voting rights pertaining to the Escrow
Shares.
 
(e)           Transferability.  No interest of the Depositor in the Escrow
Shares may be assigned or transferred, other than by operation of law.  Notice
of any such assignment or transfer by operation of law shall be given to the
Escrow Agent and the Company, and no such assignment or transfer shall be valid
until such notice is given.
 
3.           Distribution of Escrow Shares.
 
(a)           The Escrow Agent shall distribute the Escrow Shares only in
accordance with (i) a written instrument delivered to the Escrow Agent that is
executed by both the Company and the Depositor and that instructs the Escrow
Agent as to the distribution of some or all of the Escrow Shares, (ii) an order
of a court of competent jurisdiction, a copy of which is delivered to the Escrow
Agent by either the Company or the Depositor, that instructs the Escrow Agent as
to the distribution of some or all of the Escrow Shares, or (iii) the provisions
of Section 3(b) hereof.
 
(b)           Except as provided below, within five business days after March 2,
2012 (the “Termination Date”), the Escrow Agent shall, automatically, without
any notice required, distribute to the Depositor all of the Escrow Shares then
held in escrow, registered in the name of the Depositor.  Notwithstanding the
foregoing, if the Company has previously delivered to the Escrow Agent a copy of
a Claim Notice (as hereinafter defined) and the Escrow Agent has not received
written notice of the resolution of the claim covered thereby, or if the Company
has previously delivered to the Escrow Agent a copy of an Expected Claim Notice
(as hereinafter defined) and the Escrow Agent has not received written notice of
the resolution of the anticipated claim covered thereby, the Escrow Agent shall
retain in escrow after the Termination Date such number of Escrow Shares as have
a Value (as defined in Section 4 below) equal to the Claimed Amount (as
hereinafter defined) covered by such Claim Notice or equal to the estimated
amount of Environmental Losses set forth in such Expected Claim Notice, as the
case may be.  Any Escrow Shares so retained in escrow shall be distributed only
in accordance with the terms of clauses (i) or (ii) of Section 3(a) hereof.  For
purposes of this Agreement, a Claim Notice means a written notification under
the SPA given by the Company to the Depositor which contains (i) a description
and the amount (the “Claimed Amount”) of any Environmental Losses incurred or
reasonably expected to be incurred by the Company, and (ii) a statement that the
Company is entitled to indemnification under Article X of the SPA for such
Environmental Losses and a reasonable explanation of the basis therefor.  For
purposes of this Agreement, an “Expected Claim Notice” means a notice delivered
pursuant to the SPA by the Company to the Depositor, before expiration of the
relevant representation, warranty or covenant, to the effect that, as a result a
legal proceeding instituted by or written claim made by a third party, the
Company reasonably expects to incur Environmental Losses as a result of a breach
of such representation, warranty or covenant.
 
 
2

--------------------------------------------------------------------------------

 
 
(c)           Any distribution of all or a portion of the Escrow Shares (or cash
or other property pursuant to Section 2(c)) to the Depositor shall be made by
delivery of stock certificates issued in the name of the Depositor (or cash or
other property).
 
4.           Valuation of Escrow Shares.  For purposes of this Agreement, the
per share “Value” of any Escrow Shares delivered in satisfaction of an indemnity
claim shall be the volume weighted average sale prices of the Company Common
Stock on the OTC Bulletin Board or primary stock exchange on which the Company
Common Stock is then listed for the sixty (60) most recent trading days on which
sales have occurred ending on the trading day prior to the relevant date of
determination; provided that if the Company Common Stock is not then quoted on
the OTC Bulletin Board or any stock exchange, then the “Value” of any Escrow
Shares shall be determined by independent appraisal by a mutually selected
appraiser.  If the Company and the Depositor are unable to agree on the
independent appraiser within five (5) business days after a notice pursuant to
the SPA by Depositor of its intent to deliver shares in lieu of cash or a notice
by the Company pursuant to the SPA of its intent to receive shares in lieu of
cash, as the case may be, then either the Company or the Depositor may request
that the American Arbitration Association appoint an arbitrator according to its
rules who shall then select an appraiser.  In all cases, the Value shall be
subject to equitable adjustment in the event of any stock split, stock dividend,
reverse stock split or similar event affecting the Company Common Stock during
the period of calculation and, thereafter, until delivery of the Company Common
Stock in payment of the relevant indemnification obligation.
 
5.           Fees and Expenses of Escrow Agent.  The Company, on the one hand,
and the Depositor, on the other hand, shall each pay one-half of the fees of the
Escrow Agent for the services to be rendered by the Escrow Agent hereunder.  The
Escrow Agent shall charge an initial fee of $10,000 (exclusive of VAT, if
any).  Furthermore the Escrow Agent shall charge a fee for services after
execution of this Agreement which shall be separately invoiced on the basis of
actual time spent at the then applicable hourly rate, increased by further costs
and disbursements incurred by the Escrow Agent.
 
6.           Duties and Obligations of Escrow Agent.
 
(a)           The parties hereto agree that the duties and obligations of the
Escrow Agent shall be only those obligations herein specifically provided and no
other.  The Escrow Agent’s duties are those of a depositary only, and the Escrow
Agent shall incur no liability whatsoever, except as a direct result of its
willful misconduct or gross negligence in the performance of its duties
hereunder.
 
(b)           The Escrow Agent may consult with counsel of its choice, and shall
not be liable for any action taken, suffered or omitted to be taken by it in
good faith in accordance with the advice of such counsel.
 
(c)           The Escrow Agent shall not be bound in any way by the terms of any
other agreement to which the Depositor and the Company are parties, whether or
not the Escrow Agent has knowledge thereof, and the Escrow Agent shall not in
any way be required to determine whether or not any other agreement has been
complied with by the Depositor and the Company, or any other party thereto.  The
Escrow Agent shall not be bound by any modification, amendment, termination,
cancellation, rescission or supersession of this Agreement unless the same shall
be in writing and signed by the Depositor and the Company and agreed to in
writing by the Escrow Agent.
 
 
3

--------------------------------------------------------------------------------

 
 
(d)           If the Escrow Agent shall be uncertain as to its duties or rights
hereunder or shall receive instructions, claims or demands which, in its
opinion, are in conflict with any of the provisions of this Agreement, the
Escrow Agent shall be entitled to refrain from taking any action other than
keeping safely the Escrow Shares or take action it deems until the Escrow Agent
is directed otherwise in writing jointly by the Depositor and the Company or by
a final judgment of a court of competent jurisdiction.
 
(e)           The Escrow Agent shall be fully protected in relying upon any
written notice, instruction, demand, certificate or document which the Escrow
Agent, in good faith, believes to be genuine.  The Escrow Agent shall not be
responsible for the sufficiency or accuracy of the form, execution, validity or
genuineness of documents or securities now or hereafter deposited hereunder or
of any endorsement thereon, or for any lack of endorsement thereon, or for any
description therein; nor shall the Escrow Agent be responsible or liable in any
respect on account of the identity, authority or rights of the persons executing
or delivering or purporting to execute or deliver any such document, security or
endorsement.
 
(f)           The Escrow Agent shall not be required to institute legal
proceedings of any kind and shall not be required to defend any legal
proceedings which may be instituted against it or in respect of the Escrow
Shares.
 
(g)           If the Escrow Agent at any time, in its sole discretion, deems it
necessary or advisable to relinquish custody of any of the Escrow Shares, it may
do so by delivering the same to another Person that agrees to act as escrow
agent hereunder and whose substitution for the Escrow Agent is agreed upon in
writing by the Depositor and the Company.  The Company may appoint a successor
Escrow Agent without the consent of the Depositor so long as such successor is a
chartered bank and may appoint any other successor Escrow Agent with the consent
of the Depositor, which shall not be unreasonably withheld.  If no such escrow
agent is selected within ten (10) days after the Escrow Agent gives notice to
the Depositor and the Company of the Escrow Agent’s desire to so relinquish
custody of the Escrow Shares and resign as Escrow Agent, then the Escrow Agent
may do so by delivering the Escrow Shares to the clerk or other proper officer
of a state or federal court of competent jurisdiction situate in the state and
county of New York.  The fee of any court officer shall be borne by the
Company.  Upon such delivery, the Escrow Agent shall be dis­charged from any and
all responsibility or liability with respect to the Escrow Shares and this
Agreement and each of the Depositor and the Company shall promptly pay all
monies it may owe to the Escrow Agent for its services hereunder, including, but
not limited to, reimbursement of its out-of-pocket expenses.
 
(h)           Upon the performance of this Agreement, the Escrow Agent shall be
deemed released and discharged of any further obligations hereunder.
 
 
4

--------------------------------------------------------------------------------

 
 
(i)           The Escrow Agent agrees to perform its obligations hereunder in
accordance with the provisions of Section  hereof.
 
7.           Indemnification of Escrow Agent.
 
(a)           The Depositor and the Company, jointly and severally, hereby
indemnify and hold the Escrow Agent harmless from and against any and all
losses, damages, taxes, (other than taxes related to the fee of the Escrow
Agent), liabilities and expenses that may be incurred by the Escrow Agent,
arising out of or in connection with its acceptance of appointment as the Escrow
Agent hereunder and/or the performance of its duties pursuant to this Agreement,
including, but not limited to, all reasonable legal costs and expenses of the
Escrow Agent incurred defending itself against any claim or liability in
connection with its performance hereunder, provided that the Escrow Agent shall
not be entitled to any indemnity for any losses, damages, taxes, liabilities or
expenses that directly result from its willful misconduct or gross negligence in
its  performance as Escrow Agent hereunder.
 
(b)           In the event of any legal action or proceeding involving any of
the parties to this Agreement which is brought to enforce or otherwise
adjudicate any of the rights or obligations of the parties hereunder, the
non-prevailing party or parties shall pay the reasonable legal fees of the
prevailing party or parties and the reasonable legal fees, if any, of the Escrow
Agent.
 
8.           Termination.  This Agreement shall terminate upon the distribution
by the Escrow Agent of all of the Escrow Shares in accordance with this
Agreement; provided that the provisions of Sections 6 and 7 shall survive such
termination.
 
9.           Notices.  All notices, instructions and other communications given
hereunder or in connection herewith shall be in writing.  Any such notice,
instruction or communication shall be sent either (i) by registered or certified
mail, return receipt requested, postage prepaid, or (ii) via a reputable
nationwide overnight courier service, in each case to the address set forth
below.  Any such notice, instruction or communication shall be deemed to have
been delivered when received if sent by registered or certified mail, return
receipt requested, postage prepaid, or one business day after it is sent via a
reputable nationwide overnight courier service.
 
If to the Company:


La Cortez Energy, Inc.
Calle 67 #7-35 Oficina 409
Bogotá, Colombia
Attn:  Andres Gutierrez Rivera, President & CEO
Facsimile:  571-605-6937
 
 
5

--------------------------------------------------------------------------------

 


with a copy to (which shall not constitute notice hereunder):


Gottbetter & Partners, LLP
488 Madison Avenue, 12th Floor
New York, NY  10022
Attn:  Adam S. Gottbetter, Esq.
Facsimile:  (212) 400-6901


If to the Depositor:


c/o Oranje-Nassau Groep B.V.
Rembrandt Tower, 22nd floor
Amstelplein 1
1096 HA Amsterdam
The Netherlands
Attn:  Alexander Berger, CEO
Facsimile:  31-20-567-7122


If to the Escrow Agent:


Name:  Allen & Overy
Attention:  Mr. R.J.J. Lijdsman
Address:  P.O. Box 75440
1070 AK Amsterdam
The Netherlands
with a copy faxed to: +31 20 674 1852; or
a PDF mailed to: robertjan.lijdsman@allenovery.com


Any party may give any notice, instruction or communication in connection with
this Agreement using any other means (including personal delivery, ordinary
mail, facsimile or electronic mail), but no such notice, instruction or
communication shall be deemed to have been delivered unless and until it is
actually received by the party to whom it was sent.  Any party may change the
address to which notices, instructions or communications are to be delivered by
giving the other parties to this Agreement notice thereof in the manner set
forth in this Section 9.
 
10.           General.
 
(a)           Governing Law; Assigns.  This Agreement shall be governed by and
construed in accordance with the laws of the Netherlands without regard to
conflict-of-law principles and shall be binding upon, and inure to the benefit
of, the parties hereto and their respective successors and assigns.
 
(b)           Counterparts and Facsimile Signature.  This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.  This
Agreement may be executed by facsimile signature.
 
 
6

--------------------------------------------------------------------------------

 
 
(c)           Entire Agreement.  Except for those provisions of the SPA
referenced herein, this Agreement constitutes the entire understanding and
agreement of the parties with respect to the subject matter of this Agreement
and supersedes all prior agreements or understandings, written or oral, between
the parties with respect to the subject matter hereof.
 
(d)           Waivers.  No waiver by any party hereto of any condition or of any
breach of any provision of this Agreement shall be effective unless in
writing.  No waiver by any party of any such condition or breach, in any one
instance, shall be deemed to be a further or continuing waiver of any such
condition or breach or a waiver of any other condition or breach of any other
provision contained herein.
 
(e)           Amendment.  This Agreement may be amended only with the written
consent of the Company, the Depositor and the Escrow Agent.
 
(f)           Consent to Jurisdiction and Service.  The parties hereby
absolutely and irrevocably consent and submit to the jurisdiction of the courts
in Amsterdam, the Netherlands in connection with any actions or proceedings
brought against any party hereto by the Escrow Agent arising out of or relating
to this Agreement.  In any such action or proceeding, the parties hereby
absolutely and irrevocably waive personal service of any summons, complaint,
declaration or other process and hereby absolutely and irrevocably agree that
the service thereof may be made by certified or registered first-class mail
directed to such party, at their respective addresses in accordance with Section
9 hereof.
 


[Signature page follows immediately]
 
 
7

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the parties have duly executed this Share Escrow Agreement
as of the day and year first above written.
 
 

 
LA CORTEZ ENERGY, INC.
 
 
By: ___________________________
Name:
Title:
 
 
AVANTE PETROLEUM S.A.
 
 
By: ___________________________
Name:
Title:
       
Escrow Agent:          
___________________________  
Robert Jan Jozef Lijdsman
Civil law notary in Amsterdam, the Netherlands

 
 

--------------------------------------------------------------------------------

 